DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2005/0190338) in view of Yoon (US 2006/0244894).
Lim discloses (at least in Fig. 15; par. [0111]):

    PNG
    media_image1.png
    449
    708
    media_image1.png
    Greyscale

Claim 8:	A liquid crystal display panel, comprising:
an array substrate and a color filter substrate which are arranged opposite to each other, and a liquid crystal layer 250 disposed between the array substrate and the color filter substrate
wherein the array substrate comprises a first substrate 100, and a first metal layer (comprising element 101), a gate insulating layer 105, an active layer 104, a second metal layer 102, a passivation layer 106, and a pixel electrode 103 which are sequentially arranged on the first substrate from bottom to top
the color filter substrate comprises a second substrate 200, a black matrix 201 and a color resist layer 202 disposed on the second substrate, a common electrode 203 disposed on the black matrix and the color resist layer, and a plurality of photo spacers 301 disposed on the common electrode, and the plurality of photo spacers are arranged directly under the black matrix
	Lim does not explicitly disclose the photo spacer comprises a support spacer disposed on the common electrode and a buffer spacer disposed on the support spacer.
	Yoon discloses (Fig. 6) a spacer 113 comprises a support spacer 113b and a buffer spacer 113a disposed on the support spacer.

    PNG
    media_image2.png
    439
    631
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim’s device with the teaching of Yoon to have the photo spacer comprised a support spacer disposed on the common electrode and a buffer spacer disposed on the support spacer.
	Doing so would be able to prevent waviness in the liquid crystal display panel and maintain a cell gap of the liquid crystal display panel (Yoon, par. [0003]).
Claim 9:
	Claim 9 recites limitation “wherein the support spacer and the buffer spacer are formed by exposure through a same photomask process and a thickness of the support spacer is greater than a thickness of the buffer spacer”, which would make the claim be product-by-process claim (MPEP 2113). The final product, which is a thickness of the support spacer is greater than a thickness of the buffer spacer, would not be necessarily determined by its process, and would be met by Yoon (element 113b for the support spacer and element 113a for the buffer spacer (Fig. 6)).
Claim 10:
wherein the first metal layer comprises a plurality of scan lines 101 and a plurality of common electrode lines 118 (Fig. 8), the second metal layer comprises a plurality of data lines 102, and the scan lines and the data lines are perpendicular to each other in a horizontal direction to surround a plurality of pixel units (Fig. 8 or Fig. 14)
Claim 11:
wherein in a position corresponding to each of the pixel units, the color filter substrate is provided with one of the photo spacers 301 (Fig. 15)
Claim 12:
wherein the color resist layer comprises a red color resist layer, a green color resist layer, and a blue color resist layer, and the black matrix is arranged in a spaced-apart manner between any two of the red color resist layer, the green color resist layer, and the blue color resist layer (Fig. 15)
Claim 13:
wherein a surface of the buffer spacer adjacent to the array substrate is in contact with the pixel electrode (Examiner notes: the lower surface of the spacer 301 (of Lim, Fig. 15) would be corresponding to the lower surface of the spacer 113a (of Yoon, Fig. 6), which considered as the buffer spacer (as in claim 1’s rejection). Therefore, as seen in Fig. 15 by Lim, the lower surface of the spacer 301 adjacent to the array substrate is in contact with the pixel electrode 103)
Claim 14:
	Lim does not explicitly disclose wherein the pixel electrode and the common electrode are made of indium tin oxide.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pixel electrode and the common electrode made of indium tin oxide. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would be able to provide transparent electrodes for the display device.
Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests alone or in combination that a liquid crystal display panel comprising a combination of various elements as claimed, more specifically, the combination of “the photo spacer comprises a support spacer disposed on the common electrode and a buffer spacer disposed on the support spacer, the support spacer is composed of a first organic resin material, the buffer spacer is composed of a second organic resin material, the first organic resin material has toughness greater than toughness of the second organic resin material, and the first organic resin material has elastoplasticity and a coefficient of friction both lower than elastoplasticity and a coefficient of friction of the second organic resin material” as set forth in claim 1.
Claims 2-7 and 15-20 are allowed since they depend either directly or indirectly on the allowed claim 1.
Cited but not applied prior art:
Yoon (US 2006/0244894) disclose (Fig. 6) liquid crystal display panel, comprising an array substrate and a color filter substrate which are arranged opposite to each other, and a liquid crystal layer disposed between the array substrate and the color filter substrate; wherein a plurality of photo spacers disposed the color filter substrate; and the photo spacer comprises a support spacer 113b and a buffer spacer 113a disposed on the support spacer.
Yoon lacks disclosure of the support spacer is composed of a first organic resin material, the buffer spacer is composed of a second organic resin material, the first organic resin material has toughness greater than toughness of the second organic resin material, and the first organic resin material has elastoplasticity and a coefficient of friction both lower than elastoplasticity and a coefficient of friction of the second organic resin material.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- November 19, 2022